PER CURIAM.
Because the record contains evidence to support the appellant’s theory that the ap-pellee negligently breached a duty owed to the appellant causing damage to the appellant, we reverse the judgment for the ap-pellee entered notwithstanding a jury verdict for the appellant. We conclude, however, that the trial court correctly granted the appellee’s alternative motion for new trial on damages only and affirm that ruling.
Reversed in part; affirmed in part and remanded for a new trial on damages only.